Plaintiff in error was convicted in the district court in Sequoyah county, on the 16th day of May, 1919, of the crime of conjoint robbery, alleged to have been committed on or about the 10th day of September, 1918, by plaintiff in error and one John G. Smith, alias John R. *Page 232 
Goodman, and one Charles McClain. Upon a separate trial, plaintiff in error's punishment was fixed at five years' imprisonment in the state penitentiary. This appeal has been pending in this court since November 15, 1919. No brief has been filed in behalf of plaintiff in error, nor was any appearance made to orally argue the cause at the time of its submission. Rule 9 of this court (12 Okla. Crim. viii,. 165 P. x) is as follows: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." This being a conviction for a felony, the court has taken occasion to make an examination of the evidence, in addition to the record proper. The information is sufficient to support the verdict and judgment. There is ample evidence to sustain the conviction. The instructions appear to be fair, and the proceedings regular. No reversible error having been urged, and none appearing to the court, the judgment is affirmed.